DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 05/15/2019.  Claims 1-20 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,931,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘540 contain the limitations of the current applications. For example,
Claim 1 of Current Application
Claim 1 of ‘540
A method comprising: 
receiving into an application data representing a state of a computing device configured to interact electronically with the asynchronous electronic messages, the data representing the state of the computing device in segments of time; 
identifying one or more subsets of activity data configured to determine an activity type associated with the computing device for a segment of time;
 identifying data representing a state of an application; 
detecting data representing an action associated with the one or more subsets of activity data associated with a segment of time; 
classifying the one or more subsets of activity data based on the action to form a classified activity type based on an agent-user role associated with the computing device; 
generating data representing a state of the digital conversation, the data being configured to present in a user interface a value of data associated with the activity type and a value of data associated with the state of the application; 
aggregating the segments of time based on the states of the application to form aggregated segments of time; and 
causing presentation via the user interface as a computerized tool a data representation of the value of data associated with the activity type and the value of data association with the state of the application configured to interact with the digital conversation, the state of the application being associated with at least a portion of the aggregated segments of time.
A method comprising: 
identifying an exchange of electronic messages constituting a digital conversation, the electronic messages being communicated via a network as asynchronous electronic messages; 
receiving into a sensor application data representing a state of a computing device configured to interact electronically with the asynchronous electronic messages, the data representing the state of the computing device in segments of time; 
identifying one or more subsets of activity data configured to determine an activity type associated with the computing device for a segment of time; 
identifying data representing a state of an application, the state of the application including data representing an in-focus state of the application at which at least a portion of the application is executed at the computing device in the segment of time or data representing an out-of-focus state of the application at which at least the portion or another portion of the application is executed in a prior segment of time; 
detecting data representing an action associated with the one or more subsets of activity data associated with the segment of time; 
classifying the one or more subsets of activity data based on the action to form a classified activity type based on an agent-user role associated with the computing device; 
generating data representing a state of the digital conversation, the data being configured to present in a user interface a value of data associated with the activity type and a value of data associated with the state of the application including one or more of the in-focus state and the out-of-focus state; 
aggregating a first subset of the segments of time associated with the in-focus state and a second subset of the segments of time associated with the out-of-focus state to form aggregated segments of time; and 
causing presentation via the user interface as a computerized tool a data representation of the value of data associated with the activity type and the value of data association with the state of the application configured to interact with the digital conversation, the state of the application being associated with at least a portion of the aggregated segments of time.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuer, III et al. (hereinafter Neuer, US 10,284,723).
In regards to independent claim 1, Neuer teaches a method comprising:
receiving into an application data representing a state of a computing device configured to interact electronically with the asynchronous electronic messages, the data representing the state of the computing device in segments of time (Neuer teaches determining whether an agent computer is logged in, out or paused, Neuer, Column 14 Lines 53-64, Neuer further teaches the information related to status can be divided into segments such as hours of the day, Neuer, Fig. 19, Column 37 Lines 50-62) ;
identifying one or more subsets of activity data configured to determine an activity type associated with the computing device for a segment of time (Neuer teaches measuring performance data on specific communication channels during the segmented time, Neuer, Column 37 Lines 37-61);
identifying data representing a state of an application (Neuer teaches that data related to which the state of a communication channel can be used to measure agent performance, Neuer, Column 18 Lines 10-21, Column 19 Lines 1-17);
detecting data representing an action associated with the one or more subsets of activity data associated with the segment of time (Neuer teaches classifying each communication in a current status, Neuer, Column 18 Lines 22-34);
classifying the one or more subsets of activity data based on the action to form a classified activity type based on an agent user role associated with the computing device (Neuer teaches classifying each communication in a current status, Neuer, Column 18 Lines 22-34);
generating data representing a state of the digital conversation, the data being configured to present in a user interface a value of data associated with the activity type and a value of data associated with the state of the application (Neuer teaches determining whether a conversation has been stuck in a waiting for response state for too long, Neuer, Column 22 Lines 45-60); and
aggregating the segments of time based on the states of the application to form aggregated segment of time (Neuer, Column 22 Lines 26-38, “Finally, the last CSI 817 shows the combination of text/chat/email icons, which indicates that the agent may be able to handle another incoming non-voice communication session”)
causing presentation via the user interface as a computerized tool a data representation of the value of data associated with the activity type and the value of data association with the state of the application configured to interact with the digital conversation, the state of the application being associated with at least a portion of the aggregated segments of time (Neuer teaches displaying a GUI for viewing agents state and activity time, Neuer, Column 22 Lines 14-60).
In regards to dependent claim 2, Neuer teaches the method of claim 1 further comprising:
disposing executable instructions in an application associated with the computing device (Neuer teaches the system is part of a GUI Application, Neuer, Column 13 Lines 25-40).
In regards to dependent claim 3, Neuer teaches the method of claim 2 wherein disposing the executable instructions further comprises:
executing instructions to extract data based on timer-related data, the data extracted at each segment of time (Neuer teaches measuring performance data on specific communication channels during the segmented time, Neuer, Column 37 Lines 37-61).
In regards to dependent claim 4, Neuer teaches the method of claim 1 wherein identifying data representing the state of the application further comprises:
detecting a communication management platform application is active to identify a state of the application (Neuer teaches that an agent is active on the platform, Neuer, Column 25 Lines 33-41).
In regards to dependent claim 5, Neuer teaches the method of claim 1 wherein identifying data representing the state of the application further comprises:
detecting execution of another application subsequent to executing instructions associated with a communication management platform to identify data representing the state of the application (Neuer teaches monitoring access to other applications such as email, Neuer, Column 5 Lines 23-35).
In regards to dependent claim 6, Neuer teaches the method of claim 1 wherein classifying the activity type associated with the action to form the classified activity type further comprises:
reclassifying the activity type for the segment of time from an in-progress classification to a response action (Neuer teaches classifying from an Active status to an After Call work status, Neuer, Column 16 Lines 60-66).
In regards to dependent claim 7, Neuer teaches the method of claim 1 wherein classifying the activity type associated with the action to form the classified activity type further comprises:
reclassifying the activity type for the segment of time from an in-progress classification to a close action (Neuer teaches classifying a communication from connected to waiting when an action is closed, Neuer, Column 18 Lines 22-42).
In regards to dependent claim 8, Neuer teaches the method of claim 1 wherein generating data representing the state of the application further comprises:
generating data representing a metric as a function of an in-focus state of the application and the classified activity type (Neuer teaches displaying the length a user is connected to a communication, Neuer, Column 22 Lines 14-60).
In regards to dependent claim 9, Neuer teaches the method of claim 8 further comprising:
generating data to present the metric in an analytic user interface (Neuer teaches displaying a GUI for viewing agent’s state and activity time, Neuer, Column 22 Lines 14-60).
In regards to dependent claim 10, Neuer teaches the method of claim 1 wherein identifying the exchange of electronic messages constituting the digital conversation comprises:
identifying an exchange of electronic messages constiting a digital conversation, the electronic messages being communicated via a network as asynchronous electronic messages (Neuer teaches responding conservations with agents and customers using asynchronous communication, Neuer, Column 4 Lines 5-13).
In regards to dependent claim 11, Neuer teaches the method of claim 1 wherein identifying the exchange of electronic messages constituting the digital conversation comprises:
identifying a channel of communication with which to generate a response (Neuer teaches responding to a communication based on the form received by the customer, Neuer, Column 6 Lines 49-63).
In regards to dependent claim 12, Neuer teaches the method of claim 1 wherein identifying the exchange of electronic messages constituting the digital conversation comprises:
identifying a channel of communication with which to generate a response (Neuer teaches responding to a communication based on the form received by the customer, Neuer, Column 6 Lines 49-63).
Independent claim 16 is in the same context as claim 11; therefore it is rejected under similar rationale. 
Dependent claim 17 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 7; therefore it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171